EXHIBIT 10.1

 

UNION OF ENTREPRENEURS

 

COMPETITIVENESS PROGRAM

  

EUROPEAN UNION

 

Project co-funded by the European

 

Regional Development Fund

ADDITIONAL PROJECT FUNDING CONTRACT

No. SPOWKP/2.3/4/12/1998, project title: ‘Innovation in the Production of
Precision Components for the Aviation and Power Industry’ realised as part of
the Sector Operational Program for Increased Competitiveness of Companies,
2004-2006; Priority 2 – Direct Support for Companies; Operation 2.3 – Increasing
the Competitiveness of Small and Medium-sized Companies through Investment,
entered into in Warsaw on 30 May 2006 between:

Polska Agencja Rozwoju Przedsiebiorczosci (The Polish Enterprise Development
Agency) having its principal offices at ul. Panska 81/83, 00-834 Warsaw and
having Taxpayer Identification Number (NIP) 526-25-01-444 hereinafter known as
‘the Implementing Institution’ represented by Ms. Barbara Kasnikowska, Vice
President of Polska Agencja Rozwoju Przedsiebiorczosci.

and

KREISLER POLSKA SP. Z O.O. having its principal offices at ul. Nad Drwina 10,
30-741 Krakow and having Tax Identification Number (NIP) 6792835716 and National
Company Register Number (REGON) 120005929 hereinafter known as ‘the Beneficiary’
represented by Mr. Boguslaw Walkowicz, Commercial Proxy of the Board

hereinafter known as ‘the Parties’, to the effect that:

 

1



--------------------------------------------------------------------------------

I. Definitions

Section 1

In the understanding of the Contract the following definitions shall be
ascribed:

The Program: the Annex to the Ruling of the Minister of the Economy and Labour
of 1 July 2004 concerning approval of the Sector Operational Program for
Increased Competitiveness of Companies, 2004-2006 (Journal of Acts no.166 item
1744) together with its Supplement approved as an Annex to the Ruling of the
Minister of the Economy and Labour of 6 August 2004 concerning approval of the
Supplement to the Sector Operational Program for Increased Competitiveness of
Companies, 2004-2006 (Journal of Acts no.197, item 2023);

The Operation: Operation 2.3 – Increasing the Competitiveness of Small and
Medium-sized Companies through Investment;

The Administrative Institution: the Minister responsible for economic affairs
served in the realisation of the Program by the Administrative Department for
the Program for Increased Competitiveness of Companies in the Ministry of the
Economy and Labour;

The Implementing Institution: the institution responsible for realising the
Operation as part of the Program;

The Regional Financing Institution: the institution competent for a particular
Province which co-operates with the Implementing Institution in the realisation
of the Operation;

The Project: the undertaking being the subject of this Contract realised as part
of the Operation;

 

2



--------------------------------------------------------------------------------

Additional funding: assistance in the form of non-returnable financial support
granted in the form of reimbursement and designated for financing expenditure
qualifying for support from EU funds drawn from the European Regional
Development Fund and national public funds;

The Contract: the terms and provisions contained herein concerning additional
funding for the Project;

Application for additional funding: the application submitted by the applicant
for additional funding for the purpose of obtaining additional funding for the
realisation of the Project, the specimen of which is specified in Annex 7 to the
Ruling of the Minister of the Economy and Labour of 12 October 2004 concerning
submission of applications and specimen applications for additional project
funding as part of the Sector Operational Program for Increasing the
Competitiveness of Companies, 2004-2006 (Journal of Acts no.233 item 2341);

Project completion: the date when the Beneficiary submits a project completion
report and an application for final payment to the Implementing Institution;

Irregularities: any violation of European Union law occurring as a result of the
actions or negligence of the Beneficiary, which have caused or may have caused
losses to the European Union budget or budgets which it manages; or any
violation of national regulations concerning fulfilment of conditions for the
funding of assistance drawn from European Union funds; or any violation of
national regulations concerning the operations of the structural fund
implementation system;

Acts of God: events or combinations of events beyond the control of the
Beneficiary which fundamentally obstruct the performance of contractual
obligations and which the Beneficiary was unable to foresee, prevent or overcome
by acting with due care.

 

3



--------------------------------------------------------------------------------

II. General Terms of the Contract

Section 2

 

1. The Implementing Institution undertakes to grant the Beneficiary additional
funding for the realisation of the project: ‘Innovation in the Production of
Precision Components for the Aviation and Power Industry’.

 

2. The Beneficiary shall receive additional funding for that part of his
expenditure qualified on the basis of guidelines and conditions described in the
Contract.

 

3. The Beneficiary undertakes to:

 

  1) realise the Project according to the Contract and in particular the
description contained in the application for additional funding which shall
constitute Annex 1, and also in accordance with national and European Union
regulations;

 

  2) present to the Regional Financing Institution a copy of the loan contract
for the financing of the Project confirmed by the Beneficiary as conforming with
the original, within 14 days from the date of its conclusion and no later than
90 days from the date of the Contract’s conclusion. When the Regional Financing
Institution has confirmed that the loan contract is in compliance with the
Contract the loan contract shall constitute Annex 4 to the Contract;

 

  3) refrain from modifying the Project in the understanding of article 30
paragraph 4 of Ruling no. 1260/1999/WE of 21 June 1999 setting out general
regulations concerning structural funds (Official Journal L 161 of 26.06.1999);

 

  4) draft and deliver a report such as described in Section 6 paragraph 1 to
the Regional Financing Institution;

 

  5) present to the Regional Financing Institution for acceptance a copy of the
agreement of cession of contractual rights entered into by the Beneficiary,
confirmed as conforming to the original, within 14 days from the date of its
conclusion; after acceptance by the Regional Financing Institution the agreement
of cession of contractual rights shall constitute Annex 5 to the Contract;

 

4



--------------------------------------------------------------------------------

  6) conduct project accounting in accordance with guidelines set out in the
Contract;

 

  7) achieve the objectives set out in the application for additional funding,
ensure the long-term effectiveness of the Project, and maintain investment in
the district in which it was realised for a period of 5 years from the date of
the Project’s completion;

 

  8) when supplies, services or construction work are being purchased as part of
the Project – select contractors and place orders based on the most favourable
offer in economic terms, observing the principles of transparency and fair
competition and making every effort to avoid conflicts of interests resulting
from a lack of impartiality or objectivity in the operations of any entity
covered by this Contract with regard to orders realised;

 

  9) provide the Administrative Institution, the Implementing Institution, the
Regional Financing Institution, or entities appointed by them, with information
concerning the effects of the Project for a period of 5 years from the date of
the Project’s completion;

 

  10) inform the Implementing Institution, 7 days before an order contract is
signed, of the subject and price of the order, the name of the company, the
address of the company’s principal offices, and the Taxpayer Identification
Number (NIP) and National Company Register Number (REGON) of the contractor
selected according to the simplified procedure set out in the Program; storing
documents concerning the procedure and making them available on request to the
Implementing Institution or other appointed person for verification;

 

  11) observe regulations concerning levels and intensity of public assistance
when using other funds constituting public assistance during the realisation of
the Project;

 

  12) deliver a notarized blank bill of exchange to the Regional Financing
Institution, paid in the amount of the additional funding allocated, within 15
days from the date when the contract was signed. The Regional Financing
Institution shall then deliver the documents to the Implementing Institution.
After the blank bill of exchange has been submitted it shall constitute Annex 3
of the Contract.

 

5



--------------------------------------------------------------------------------

4. All costs associated with securing the return of additional funding for the
Project as well as any documented costs for recovery proceedings shall be paid
by the Beneficiary.

 

5. If the Beneficiary meets all the requirements set out in the Contract the
Implementing Institution shall return the blank bill of exchange to the
Beneficiary after a period of 5 years has elapsed from the day of the Project’s
completion.

 

6. The provisions of the Contract shall be effective provided the security
described in paragraph 3 point 12 is delivered to the Implementing Institution
within the time frame specified in the Contract.

III. Project Completion Schedule

Section 3

 

1. The Beneficiary undertakes to realise the Project

From 01 January 2006 to 30 June 2007

 

2. Realisation of the Project includes:

 

  1) Full execution of the Project’s scope of works according to the schedule of
works and expenditures,

 

  2) Documentation of expenditure,

 

  3) Documentation of works, deliveries, and services provided with the
appropriate delivery forms or other documents confirming their compliance with
the terms of the Contract.

 

6



--------------------------------------------------------------------------------

IV. Value and Financing of the Project

Section 4

 

1. Total expenditure for the realisation of the Project amounts to PLN
3,633,160.00 (verbally: three million, six hundred and thirty-three thousand,
one hundred and sixty zloties 00/100) including qualified expenditure of PLN
2,978,000.00 (verbally: two million nine hundred and seventy-eight thousand
zloties 00/100).

 

2. Having fulfilled the terms of the Contract the Beneficiary shall receive
additional funding in the amount of PLN 1,191,200.00 constituting a total of 40%
of expected qualified expenditure as specified in paragraph 1.

 

3. The Beneficiary undertakes to finance the Project from his own funds
including funds obtained from a loan contract in the amount of no less than 25%
of the amount of additional funding as described in paragraph 2.

 

4. The Beneficiary’s incurring qualified expenditure in excess of the amount
specified in paragraph 1 shall not constitute grounds for increasing the amount
of additional funding granted.

 

5. If, in the course of realising the Project, the amount of qualified
expenditure decreases, the amount of additional funding granted shall be
proportionately lowered whilst maintaining the percentage share specified in
paragraph 2.

 

6. During the course of the Project it shall be permitted to transfer qualified
expenditure between particular categories, which shall be specified in Annex 2
to the Contract, in the amount of up to 10% of the amount designated to each
category; the figure of 10% applies to the amount designated to the category
from which the transfer is made.

 

7. If it becomes necessary during the course of the Project to introduce changes
to the budget of the Project, other than those changes specified in paragraph 6,
the provisions of Section 13 shall have effect.

 

7



--------------------------------------------------------------------------------

V. Qualified Expenditure

Section 5

 

1. Qualified expenditure is defined as being that expenditure which fulfils all
the following conditions:

 

  1) it is essential for the proper realisation of the Project;

 

  2) it was incurred after the date of submitting the application for additional
funding;

 

  3) it has been verified by the Implementing Institution and approved by the
Administrative Institution;

 

  4) it has been properly accounted and documented.

 

2. The list of qualified expenditure shall constitute Annex 2 to the Contract.

 

3. Expending funds without following the simplified procedure regarding the
ordering of supplies, services and construction works specified in the Program
regulations shall, if these regulations are obligatory, be grounds for
termination of the Contract by the Implementing Institution without notice and
with immediate effect.

 

4. Tax on goods and services shall be deemed qualified expenditure if, according
to separate regulations, the Beneficiary is not entitled to receive a refund of
this tax or deduct it from due tax on goods and services, and if it was levied
with regard to qualified expenditure, such as shall be specified in Annex 2 to
the Contract.

 

5. All payments for services performed, supplies or construction work must be
executed via the Beneficiary’s bank account.

 

6. Expenditure failing to qualify for reimbursement under the terms of the
Contract shall not be refunded.

 

8



--------------------------------------------------------------------------------

VI. Reporting

Section 6

 

1. The Beneficiary shall be obliged to submit a final report to the Regional
Financing Institution within 25 days from the date of completion of the period
specified in Section 3 paragraph 1.

 

2. Reports shall be drafted according to the specimen specified in Annex 1 to
the Ruling of the Minister of the Economy and Labour of 2 November 2004
concerning specimens for periodical, annual and final reports on the realisation
of projects, operations and the program as part of the Sector Operational
Program for Increased Competitiveness of Companies, 2004-2006 (Journal of Acts
no.247 item 2478).

 

3. If a submitted report is found to contain omissions or irregularities the
Beneficiary shall be obliged to submit a corrected report within 7 days from the
date of receiving notification of the omissions or irregularities in the report.

 

4. Failure to observe the provisions of paragraphs 1 and 2 shall authorise the
Implementing Institution to terminate the Contract without notice and with
immediate effect.

 

5. During the course of the Project and for a period of five years from the date
of the Project’s completion the Administrative Institution, the Implementing
Institution and the Regional Financing Institution, or other legally authorised
institutions, may request additional information or explanations concerning the
realisation of the project, which the Beneficiary shall be obliged to deliver
within 14 days from the date of receiving the request.

 

9



--------------------------------------------------------------------------------

VII. Monitoring

Section 7

 

1. The Beneficiary shall be obliged to submit to inspection as part of the
realisation of the Project which shall be carried out by the Implementing
Institution, the Administrative Institution, the Regional Financing Institution
or other institution authorised to carry out inspections by virtue of separate
regulations, as well as make all documentation associated with the Project
available at the request of these institutions.

 

2. Inspections may be carried out at any time in the course of the Project’s
realisation and for a period of 5 years from the date of the Project’s
completion.

 

3. Inspections may be carried out both in the principal offices of the
Beneficiary and at the site of the Project’s realisation.

 

4. Refusal to submit to inspection or obstruction thereof shall result in
termination of the Contract without notice and with immediate effect.

 

5. The Regional Financing Institution and the Implementing Institution shall
send notification of an inspection to the Beneficiary 7 days prior to its being
carried out; other institutions authorised to carry out inspections by virtue of
separate regulations shall notify the Beneficiary of a planned inspection at a
time specified by those regulations.

 

6. The entity performing the inspection shall draft a post-inspection report
including post-inspection recommendations, which the Beneficiary shall be
obliged to comply with within the time limit indicated in the post-inspection
report.

 

7.

Failure by the Beneficiary to execute the post-inspection recommendations within
the time limit indicated in the post-inspection report, or give grounds for such
a

 

10



--------------------------------------------------------------------------------

 

failure together with a proposal for a new schedule for introducing the changes
specified in the post-inspection recommendations, shall be grounds for
terminating the Contract without notice and with immediate effect.

 

8. If any irregularities are discovered during inspection of the amounts of
qualified expenditure incurred during the Project’s realisation or within a
period of 5 years from the date of the Project’s completion, the Implementing
Institution, the Administrative Institution or other institution authorised to
carry out inspection by virtue of separate regulations may resume procedures for
rechecking the qualification and correctness of expenditure incurred.

 

9. If the Implementing Institution has reservations regarding the correctness of
expenditure of funds it shall be authorised to halt the delivery of financial
resources for the Project’s realisation until such time as a satisfactory
explanation has been provided.

 

10. The Beneficiary shall be entitled to present his position regarding the
reservations mentioned in paragraph 9 within 14 days from the date of receiving
them.

Section 8

 

1. The representatives of the institution conducting the inspection must have
full access to land and premises where the Project is being realised, as well as
access to computer systems and also to all documents and computer files
associated with the financial and technical administration of the Project.

 

2. During the inspection the Beneficiary shall ensure that persons are present
who shall provide explanations concerning procedure, expenditure and other
matters associated with the Project’s realisation.

Section 9

 

1.

Documents required for inspection should be accessible and stored in a manner

 

11



--------------------------------------------------------------------------------

enabling their verification. The Beneficiary shall be obliged to make all the
required documents available to the representatives of the institutions
conducting the inspection.

 

2. The documents specified in paragraph 1 should include, in particular:

 

  1) Documents concerning construction works, supplies and services:

 

  a) offers from suppliers and documents associated with actions being taken to
obtain construction works, services or supplies,

 

  b) contracts concerning the realisation of orders,

 

  c) invoices, bills, other equivalent documents confirming purchase, and
receipts.

 

  2) For other expenditure:

 

  a) an approved application for additional funding and a signed copy of the
Contract with annexes,

 

  b) copies of the report mentioned in Section 6 paragraph 1,

 

  c) copies of the Beneficiary’s applications for payment,

 

  d) other documents specified in the inspection notification.

 

3. Failure to make all the required documents available shall be considered an
obstruction of the inspection procedure.

 

4. When following the simplified procedure mentioned in the Program the
Beneficiary shall be obliged to allow the representatives of the Implementing
Institution to participate as observers in selection procedures for service,
supply and construction contractors.

 

5. The Beneficiary shall notify the Implementing Institution of a tender
committee meeting at least 7 days before the meeting is scheduled to take place.

 

12



--------------------------------------------------------------------------------

VIII. Conditions for Payment of Additional Funding

Section 10

 

1. In order to receive additional funding the Beneficiary is obliged to submit
the following documents to the Regional Financing Institution within 25 days
from the date of the Project’s completion, as specified in Section 3 paragraph
1:

 

  1) a correctly completed application from the Beneficiary for final payment,
drafted according to the specimen included in the Annex to the Ruling of the
Minister of the Economy and Labour of 22 September 2004 concerning procedure,
schedules and scope for reporting concerning the realisation of the National
Development Plan, procedure for inspection of the realisation of the National
Development Plan, and accounting procedure (Journal of Acts no. 216 item 2206);

 

  2) a final report as mentioned in Section 6 paragraph 1;

 

  3) copies of invoices or other accounting documents and copies of receipts
confirmed as conforming to the original by the Chief Accountant or other
authorised person;

 

  4) in the event of real estate being purchased – a property appraisal report
drawn up by an authorised expert together with a declaration by the vendor of
the real estate to the effect that it was not purchased with public funds within
the last 10 years.

 

2. In the event of purchase of used fixed assets the Beneficiary shall be
obliged to attach the following documents to the Beneficiary’s application for
payment:

 

  1) a declaration by the vendor to the effect that the fixed asset was not
purchased with public funds in the last 7 years together with an invoice
confirming the purchase of the fixed asset when new;

 

13



--------------------------------------------------------------------------------

  2) in the event of a fixed asset being purchased which was used when purchased
by the vendor – a declaration by the previous vendor to the effect that the
fixed asset was not purchased with public funds, if less than 7 years have
elapsed from the time of purchase by the vendor to the time of purchase by the
Beneficiary;

 

  3) a declaration by the Beneficiary confirming that the used fixed asset
fulfils the relevant norms;

 

  4) a declaration by the Beneficiary to the effect that the price of the used
fixed asset is equivalent to its market value, together with information
concerning the purchase price of the fixed asset when new;

 

  5) relevant certificates, if the purchase of a particular fixed asset requires
that such documents be obtained.

 

3. Within 14 days from receipt of the final report and the Beneficiary’s
application for payment the Regional Financing Institution shall approve them,
reject them or express reservations in writing.

 

4. The Regional Financing Institution shall express reservations and issue a
written request for completion of the documents mentioned in paragraphs 1 and 2
if any of the following circumstances arises:

 

  1) the documents mentioned in paragraph 1 points 2-4 and paragraph 2 were not
attached;

 

  2) there are accounting errors or errors in qualifying expenditure in the
Beneficiary’s application;

 

  3) information required by the specimen of the Beneficiary’s application for
payment was not submitted, or required fields of the application were not
properly completed;

 

  4) there is no signature of an authorised person on the documents mentioned in
paragraphs 1 and 2, or there is no note stating ‘conformity to the original’ on
copies of documents;

 

  5) expenditure does not comply with the schedule of works and expenditures.

 

14



--------------------------------------------------------------------------------

5. The Regional Financing Institution shall reject the documents mentioned in
paragraph 1 if any of the following circumstances arises:

 

  1) the Beneficiary has not used the correct form for the Beneficiary’s
application for payment;

 

  2) the Beneficiary’s application for payment was not submitted to the
appropriate Regional Financing Institution;

 

  3) the Beneficiary’s application for payment was submitted by an entity
without authorisation to submit the application;

 

  4) the expenditure does not fulfil the conditions specified in Section 5
paragraph 1 points 1, 2 and 4;

 

  5) the Beneficiary’s application for payment does not concern the Project
being the subject of the Contract.

 

6. In the event that the Regional Financing Institution stated reservations, as
mentioned in paragraph 3, the Beneficiary shall be obliged, within 7 days from
receiving notification thereof, to submit a written explanation together with a
correct and complete version of the application. Otherwise the Beneficiary’s
application for payment shall be rejected. The time limit, in such a case, for
approval of the Beneficiary’s application for payment by the Regional Financing
Institution shall be calculated from the date of delivery of the correct and
complete version of the application.

 

7. In the event that correction or completion is not carried out within the time
limit specified in paragraph 6 or the documents specified in paragraph 1 are
rejected for reasons specified in paragraph 5, the Regional Financing
Institution shall prepare a proposal for refusal of reimbursement and deliver it
to the Implementing Institution which shall subsequently deliver it for approval
to the Administrative Institution. When the proposal for refusal of
reimbursement has been approved by the Administrative Institution, the
Implementing Institution shall send notification of refusal of reimbursement to
the Beneficiary.

 

15



--------------------------------------------------------------------------------

8. If the documents mentioned in paragraphs 1 and 2 are correct and complete,
the Implementing Institution, after final acceptance of the Beneficiary’s
application for payment by the Administrative Institution and provided that
funds are available in the bank account from which the reimbursement payment is
to be made, shall transfer the payment into the Beneficiary’s bank account:
[intentionally left blank]

 

9. A change of bank account as mentioned in paragraph 8 requires an amendment of
the Contract in the form of an annex.

 

10. If there are insufficient funds in the bank account from which the
reimbursement payment is to be effected, the additional funding shall be paid as
soon as the Implementing Institution receives notification of funds being
available.

 

11. If the Project is being financed via a leasing contract additional funding
may be paid to the Beneficiary in half-yearly instalments observing the
guidelines specified in paragraph 1 points 1, 3, 4 and paragraphs 2-8.

 

12. If additional funding is paid in instalments, as mentioned in paragraph 11,
the Beneficiary shall submit to the Regional Financing Institution, together
with the Beneficiary’s application for payment, a complete set of copies of
invoices or other equivalent accounting documents confirmed as conforming to the
original, together with copies of receipts covering the half year which the
application concerns.

IX. Transparency of the Project’s Realisation

Section 11

The Beneficiary undertakes to keep separate accounting records for funds
associated with the realisation of the Project broken down by type of
expenditure and with analytical breakdown allowing identification of funds
expended on particular parts of the Project and funds paid to the Beneficiary in
the form of reimbursement.

 

16



--------------------------------------------------------------------------------

X. Promotion

Section 12

 

1. The Beneficiary shall be obliged to inform the public that the realisation of
the Project was partially financed by European Union funds, according to the
provisions of Ruling no. 1159/2000/WE of 30 May 2000 concerning publicity and
promotional operations conducted by Member States regarding assistance provided
from structural funds (Official Journal L 130 of 31.05.2000).

 

2. The Beneficiary shall be obliged to publicise the contribution of European
Union funds to the Project in a manner of his own choosing, selected from the
following:

 

  1) notice boards or commemorative plaques indicating the contribution of
European Union funds to the Project;

 

  2) posters displayed in the principal offices or other premises belonging to
the Beneficiary.

 

3. The Beneficiary undertakes to include the obligatory Program logo and the
European Union symbol in promotional materials, informational materials, and
training and educational materials concerning the project. The logo and symbol
are available on the Internet page http://www.konkurencyjnosc.gov.pl.

 

17



--------------------------------------------------------------------------------

XI. Changes to the Project

Section 13

 

1. Changes or modifications to the scope of Project works, as specified in
article 30 paragraph 4 of Ruling no. 1260/1999/WE, leading to changes in the
Project’s objective as specified in the application for additional financing are
unacceptable and constitute grounds for termination of the Contract without
notice and with immediate effect.

 

2. If it becomes necessary to introduce changes to the Project in the course of
its realisation, the Beneficiary shall be obliged to submit an application for
acceptance of the changes to the Regional Financing Institution no later than 14
days from the date the causes of the changes came into being, including details
of their scope and an explanation as to why the changes are necessary.

 

3. The Regional Financing Institution shall be authorised to request that the
Beneficiary include explanations or additional information in his application,
as mentioned in paragraph 2 and 4, while the Beneficiary shall be obliged to
provide them within 7 days from the date of receiving such a request.

 

4. If circumstances arise which may delay the realisation of the Project or
phase thereof, the Beneficiary shall be obliged to submit a written application
for extension of the realisation period for the Project or stage thereof no
later than 30 days before the end of the realisation period for the Project or
phase thereof, as specified in Section 3 paragraph 1. The application shall be
accompanied by a written explanation for failure to meet the deadline for
realisation of the Project or phase thereof.

 

5. The Regional Financing Institution shall assess the applications within 14
days from the date of receiving the applications such as mentioned in paragraphs
2 and 4, and shall deliver them to the Implementing Institution together with
the decision as to whether the applications shall be accepted or rejected.

 

6.

The Implementing Institution shall consider the applications specified in
paragraphs 2

 

18



--------------------------------------------------------------------------------

 

and 4 within 14 days from the date of receiving the documentation from the
Regional Financing Institution and shall reject applications such as those
specified in paragraphs 2 and 4 if the changes proposed by the Beneficiary would
obstruct the achievement of the Project’s objectives.

 

7. If the applications specified in paragraphs 2 and 4 are rejected the
Implementing Institution shall notify the Beneficiary of this fact via the
Regional Financing Institution, within 35 days from the date when the
Beneficiary submitted the application.

 

8. If the applications, such as mentioned in paragraphs 2 and 4, are accepted by
the Implementing Institution, the Parties shall sign an appropriate annex to the
Contract within 35 days from the date when the Beneficiary submitted the
applications to the Regional Financing Institution.

 

9. The Beneficiary shall be obliged to immediately notify the Regional Financing
Institution and the Implementing Institution of his intention to make legal or
organisational changes to the Project’s status which would have a direct effect
on its realisation or the achievement of its objectives.

XII. Sale of Fixed Assets

Section 14

 

1. Having carried out depreciation write-offs the Beneficiary may sell fixed
assets purchased using additional funding.

 

2. The Beneficiary shall be obliged to notify the Implementing Institution in
writing via the Regional Financing Institution of his intention to sell assets
such as mentioned in paragraph 1.

 

3.

If circumstances arise such as those described in paragraph 1 the Beneficiary
shall be

 

19



--------------------------------------------------------------------------------

 

obliged to purchase by his own means another fixed asset within 3 months from
the date of sale of the fixed asset, such as shall allow the maintenance of the
Project’s objectives for a period of 5 years from the date of the Project’s
completion. The provisions of paragraph 1 shall be applied as appropriate.

XIII. Termination of the Contract

Section 15

 

1. The Contract may be terminated by either of the Parties provided a month’s
notice is given; notification of termination should contain grounds for
terminating the Contract.

 

2. Terminating the Contract according to the procedure specified in paragraph 1
shall not release the Beneficiary from the obligation to submit a final report
within 30 days from the date of terminating the Contract.

 

3. The Implementing Institution shall be authorised to terminate the Contract
without notice and with immediate effect if the Beneficiary:

 

  1) delays commencement of the Project for a period exceeding 2 months from the
established commencement date of the Project as set out in Section 3 paragraph
1, without notifying the Implementing Institution of the causes of the delay;

 

  2) ceases to realise the Project or realises it in a manner contrary to the
provisions of the Contract;

 

  3) refuses to submit to inspection, as mentioned in Section 7;

 

  4) ceases to conduct operations, submits an application for declaration of
bankruptcy, or is subject to liquidation proceedings;

 

  5) submits a false or incomplete declaration or documents in order to obtain
additional financing;

 

  6) submits a report which does not correspond to the actual state of affairs;

 

20



--------------------------------------------------------------------------------

  7) has given rise to financial irregularities without removing their causes or
effects;

 

  8) carries out legal or organisational changes that jeopardise the realisation
of the Contract;

and also if:

 

  9) circumstances arise such as those mentioned in Section 5 paragraph 3,
Section 6 paragraph 4, Section 7 paragraph 7, and Section 13 paragraph 1.

 

4. If the contract is terminated for reasons such as those mentioned in
paragraph 3 the Beneficiary shall not be entitled to damages.

 

5. If the contract is terminated for reasons such as those mentioned in
paragraph 3 the Beneficiary shall not be eligible to receive additional
financing from Program funds for a period of 3 years from the day the Contract
is terminated.

 

6. The Beneficiary shall not be liable with respect to the Implementing
Institution or deemed to have violated the provisions of the Contract with
regard to failure to fulfil obligations specified by the Contract or improper
fulfilment thereof to the degree that such a failure to fulfil obligations or
improper fulfilment thereof are the result of acts of God.

 

7. The Beneficiary shall be obliged to notify the Implementing Institution of
the occurrence of an act of God and give evidence of its occurrence by
submitting documentation confirming the occurrence of events having the
character of an act of God and indicating the extent to which the events
affected the realisation of the Project.

 

21



--------------------------------------------------------------------------------

8. When further realisation of the Project is impossible due to the effects of
an act of God, the Beneficiary shall be obliged to terminate the Contract
according to the procedure set forth in paragraph 1.

XIV. Return of Additional Funding

Section 16

 

1. In circumstances such as described in article 30d paragraph 4 of the Act of
Parliament of 26 November 1998 concerning public finances (Journal of Acts 2003
no.15 item 148 with later amendments) and in the event of termination of the
Contract for reasons set out in Section 15 paragraph 3 the Beneficiary shall, at
the request of the Implementing Institution, return the whole sum granted on the
basis of this Contract within 14 days from the date of receiving such a request,
together with interest in an amount calculated as if for tax arrears from the
date the Beneficiary received the funds to the date of their return, the funds
to be paid into a bank account of the Implementing Institution’s designation.

 

2. In the event of termination of the Contract by the Beneficiary according to
the procedure specified in Section 15 paragraph 1 the Beneficiary shall return
the funds granted to him by virtue of the Contract at the request of the
Implementing Institution within 14 days from the date of receiving such a
request, together with interest in an amount calculated as if for tax arrears
from the date the Beneficiary received the funds to the day of their return, the
funds to be paid into a bank account of the Implementing Institution’s
designation. If there are reasonable grounds for doing so the Implementing
Institution, on the application of the Beneficiary, may refrain from requesting
the return of additional funding or interest, giving particular consideration to
the manner in which the Beneficiary has fulfilled the Contract and the effect of
termination of the Contract and recovery of funds on the achievement of the
Project’s objectives.

 

3. In order to recover funds effectively a third party may act on behalf of the
Implementing Institution on the basis of a power of attorney.

 

22



--------------------------------------------------------------------------------

4. The Implementing Institution shall notify the Beneficiary that power of
attorney as mentioned in paragraph 3 has been granted within 3 days from the
date it was granted.

 

5. If the provisions of the Contract are not fulfilled due to an act of God the
Beneficiary shall not return the additional funding received for realisation of
the Project, neither shall he receive further additional funding.

XV. Final Provisions

Section 17

 

1. The Beneficiary shall be obliged to store all documentation associated with
the Project according to the relevant legal provisions, for a period of no less
than 5 years from the date of the Project’s completion.

 

2. The Implementing Institution may extend the period for which the Beneficiary
is obliged to store documentation associated with the Project, in which case the
Implementing Institution shall notify the Beneficiary of its decision.

Section 18

 

1. The Parties agree that:

 

  1) the date the documents are submitted to the Implementing Institution shall
be taken to be the date of their arrival at the Implementing Institution;

 

  2) the Implementing Institution shall deliver official documents by registered
delivery with acknowledgement of receipt via the post office, its own employees,
or other authorised persons or bodies;

 

  3) the Beneficiary shall receive letters at his principal offices where they
shall be delivered directly to persons authorised to receive registered delivery
of documents;

 

23



--------------------------------------------------------------------------------

  4) the person receiving a document shall acknowledge receipt thereof by his
signature, indicating the date of delivery;

 

  5) if the Beneficiary refuses to receive an official document it shall be
deemed as having been duly served on the date when the Beneficiary refused to
receive it;

 

  6) if the beginning of a time period specified in days is a particular event,
the calculation of the period shall not include the day when the event occurred;
the passing of the last of a specified number of days shall be deemed the end of
a time period;

 

  7) if the end of a time period falls on a statutory bank holiday, the next
weekday shall be deemed the last day of the time period.

 

2. The following annexes shall be considered an integral part of the Contract:

 

  1) Annex 1 – a copy of the application for additional funding with
attachments;

 

  2) Annex 2 – a list of qualified expenditure;

 

  3) Annex 3 – a blank bill of exchange, to be attached within the time limit
specified in Section 2 paragraph 3 point 12;

 

  4) Annex 4 – the loan contract, to be attached within the time limit specified
in Section 2 paragraph 3 point 2;

 

  5) Annex 5 – the agreement of cession of contractual rights, to be attached
within the time limit specified in Section 2 paragraph 3 point 5;

 

  6) Annex 6 – the document concerning the Beneficiary’s bank account number, as
mentioned in Section 10 paragraph 8.

 

3. All correspondence associated with the realisation of the Contract shall be
in writing and delivered to the following addresses:

 

  1) The Implementing Institution:

Instytucja Wdrazajaca

Polska Agencja Rozwoju Przedsiebiorczosci

ul. Panska 81/83

00-834 Warszawa

 

24



--------------------------------------------------------------------------------

  2) The Beneficiary:

Beneficiary

KREISLER POLSKA SP. Z O.O.

Boguław Walkowicz

ul. Nad Drwina 10

30-741 Krakow

 

  3) The Regional Financing Institution:

Regionalna Instytucja Finansujaca

Malopolska Agencja Rozwoju Regionalnego

ul. Kordylewskiego 11

31-542 Krakow

 

4. In the event of changes of the addresses specified in paragraph 3, the
Parties shall be obliged to give written notification of the new address within
10 days from the date of changing address.

Section 19

This Contract is subject to the current laws of the Republic of Poland.

Section 20

The entitlements and obligations of the Beneficiary resulting from the Contract
may not be transferred to third persons without the prior consent of the
Implementing Institution.

 

25



--------------------------------------------------------------------------------

Section 21

All changes to the Contract shall be in writing, otherwise being deemed invalid.

Section 22

 

1. The Parties shall endeavour to amicably settle disputes associated with the
realisation of the Contract.

 

2. If it is not possible to settle a dispute amicably the matter shall be
settled by the court having jurisdiction over the principal offices of the
Implementing Institution.

Section 23

This Contract was drafted in duplicate, one copy each for the Implementing
Institution and the Beneficiary.

Section 24

This Contract shall enter into force on the day it is signed by the last of the
Parties.

 

On behalf of the Implementing Institution

 

Barbara Kasnikowska

 

Vice President

  

On behalf of the Beneficiary

 

Boguslaw Walkowicz

 

Commercial Proxy of the Board

 

26